          Case 1:19-cv-03539-PKC Document 160 Filed 07/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
OUSMANE BAH,

                                 Plaintiff,                               19-cv-3539 (PKC)

                -against-
                                                                               ORDER
APPLE INC., et al.,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               Plaintiff Ousmane Bah moves to reconsider parts of this Court’s February 10, 2020

Opinion and Order granting Defendants’ motions to dismiss (Doc 49), and August 11, 2020

Opinion and Order denying Bah’s motion to amend the Complaint (Doc 79). In both cases, the

Court held that it had personal jurisdiction over defendants Apple, Inc. (“Apple”) and Security

Industry Specialists, Inc. (“SIS”) for Bah’s defamation and malicious prosecution claims arising

from the alleged thefts from Apple’s New York stores (the “New York Incidents”) but lacked

personal jurisdiction over defendants for Bah’s claims arising from the alleged thefts from Apple’s

stores in New Jersey (the “New Jersey Incidents”). Bah urges that under the Supreme Court’s

intervening decision in Ford Motor Co. v. Montana Eighth Judicial District Court, 141 S. Ct. 1017

(2021), the Court’s exercise of specific personal jurisdiction over Bah’s claims relating to the New

Jersey Incidents would comply with due process. Familiarity with the Court’s prior decisions in

this Action is assumed.

               Bah moves for reconsideration pursuant to Rule 54(b), Fed. R. Civ. P. Under Rule

54(b), the Court has the “authority . . . to reconsider a prior decision at any time before the entry

of final judgment.” Richman v. W.L. Gore & Assocs., 988 F. Supp. 753, 755 (S.D.N.Y. 1997)
         Case 1:19-cv-03539-PKC Document 160 Filed 07/26/21 Page 2 of 5




(citing Dictograph Prods. Co. v. Sonotone Corp., 230 F.2d 131, 134–35 (2d Cir. 1956)). The

standard for granting a motion for reconsideration is “strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.”     Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

Accordingly, a motion for reconsideration may be granted based upon “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d

Cir. 1992) (internal quotation marks omitted). It is not “an opportunity for making new arguments

that could have been previously advanced.” Assoc. Press v. U.S. Dep’t of Def., 395 F. Supp. 2d

17, 19 (S.D.N.Y. 2005).

              Bah seeks to revive claims of defamation and malicious prosecution related to the

New Jersey Incidents. The Court previously concluded that it lacked specific personal jurisdiction

under C.P.L.R. section 302(a)(1) over Bah’s claim of defamation premised on statements relating

to the New Jersey Incidents. Nothing in Ford addressed the scope of New York’s long-arm statute;

rather the Supreme Court considered whether two states’ exercise of jurisdiction was consistent

with the Fourteenth Amendment’s due process clause. As the Second Circuit has observed, “[t]he

reach of New York’s long-arm statute . . does not coincide with the limits of the Due Process

Clause.” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 244 (2d Cir. 2007); see id. at 245 (“The

defamation exceptions thus create a ‘gap’ between the jurisdiction conferred by the New York

statute and the full extent of jurisdiction permissible under the federal Constitution.”).




                                                 2
          Case 1:19-cv-03539-PKC Document 160 Filed 07/26/21 Page 3 of 5




Accordingly, Ford provides no basis for the Court to reconsider its dismissal of Bah’s defamation

claim arising from the New Jersey Incidents.1

                 Unlike the defamation claim, the Court dismissed Bah’s claim of malicious

prosecution premised on the New Jersey Incidents because exercise of specific personal

jurisdiction over defendants would be inconsistent with due process. Specifically, the Court held

that “Bah has failed to demonstrate the defendants’ minimum contacts with New York relate to

the conduct at issue in these claims.” (Doc 49 at 17).

                 In Ford, the Supreme Court considered whether state courts in Montana and

Minnesota had specific personal jurisdiction over Ford Motor Company (“Ford”) in product-

liability suits stemming from car accidents in those states involving Ford vehicles. 141 S. Ct. at

1022. Ford regularly conducted business in Montana and Minnesota and had advertised, sold and

serviced the model of vehicle involved in the accidents in both states for many years. Id. at 1028.

The Court held that such a connection was close enough to support specific jurisdiction. It rejected

Ford’s argument that due process requires a “strict causal relationship between the defendant’s in-

state activity and the litigation.” Id. at 1026. Ford had argued that specific jurisdiction was proper

in the state only if the particular vehicle involved in the accident was designed, manufactured or

sold in that state.

                 As relevant here, Ford reaffirmed that specific personal jurisdiction requires a

plaintiff’s claim to “‘arise out of or relate to the defendant’s contacts’ with the forum.” Id. at 1025

(quoting Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773,



1
  Bah has not asserted that C.P.L.R. section 302(a)(4), which extends jurisdiction over a foreign domiciliary that
“owns, uses or possesses any real property situated within the state,” provides a basis of jurisdiction for his claim.
The Court noted that such an assertion of jurisdiction would be inconsistent with due process “[a]s there is no
connection between defendants’ use of property in New York and the alleged defamatory statements related to . . .
[the] New Jersey Incidents.” (Doc 49 at 11). Ford similarly provides no basis for the Court to reconsider this aspect
of its prior decisions.

                                                          3
         Case 1:19-cv-03539-PKC Document 160 Filed 07/26/21 Page 4 of 5




1780 (2017)). However, the Court noted that it has “never framed the specific jurisdiction inquiry

as always requiring proof of causation—i.e., proof that the plaintiff’s claim came about because

of the defendant’s in state conduct.” Id. at 1026. Even if strict causation is not required, the Court

made plain that “the phrase ‘relate to’ incorporates real limits, as it must to adequately protect

defendants foreign to a forum.” Id. at 1026. Under Ford, specific personal jurisdiction still

requires a “relationship among the defendant, the forum[], and the litigation,” or stated

alternatively, a “connection between the plaintiffs’ claims and [defendant’s] activities in those

states.” Id. at 1032 (internal quotation marks omitted).

               The Court concludes that Ford does not represent an intervening change in

controlling law that merits reconsideration of its prior decisions. Under Ford, Bah contends that

defendants’ significant business activities in New York and their conduct to stop thefts by the same

individual in its New Jersey and New York stores establishes specific personal jurisdiction for the

malicious prosecution claim. However, Bah still fails to provide a sufficient connection between

the malicious prosecution claim premised on the New Jersey Incidents and defendants’ New York

commercial activities. Bah “does not allege that defendants’ statements or conduct in New York

were the basis for defendants’ statements to law enforcement officials” in New Jersey. (Doc 49 at

16). Similar to his motion to amend, Bah points to a November 15, 2018 email from an SIS

employee in New Jersey to New York Police Department Detective John Reinhold that published

an allegedly defamatory statement. As before, this email fails to cure the deficiencies because

“though originating from New Jersey, [it] relates to the New York Incidents, not the New Jersey

Incidents.” (Doc 79 at 4). Nowhere did Ford abandon the requirement of a relationship between

plaintiff’s claim and defendant’s in-state activity for specific personal jurisdiction to comply with

due process.



                                                  4
         Case 1:19-cv-03539-PKC Document 160 Filed 07/26/21 Page 5 of 5




              Lastly, Bah raises various equitable grounds and other legal arguments, many of

which he has already advanced. Such arguments are untimely and do not rely on an intervening

change in law or otherwise assert proper grounds for the Court to reconsider its prior decisions.

CONCLUSION

              Bah’s motion for reconsideration is DENIED. The Court adheres to the Opinion

and Order of February 2, 2020 (Doc. 49), and Opinion and Order of August 11, 2020 in their

entirety (Doc. 79). The Clerk is directed to terminate the motion. (Doc 153).



               SO ORDERED.

                                                     ________________________________
                                                               P. Kevin Castel
                                                         United States District Judge
Dated: New York, New York
       July 26, 2021




                                                 5
